Citation Nr: 0509116	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  98-04 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.

2.  Entitlement to service connection for residuals of 
asbestos exposure.

3.  Entitlement to an initial compensable rating for deep 
vein thrombosis of the right upper extremity.

4.  Entitlement to an initial compensable rating for deep 
vein thrombosis of the left upper extremity.  

5.  Entitlement to an initial compensable rating for deep 
vein thrombosis of the left lower extremity from January 1, 
1997 to March 24, 1998.

6.  Entitlement to an initial rating in excess of 40 percent 
for deep vein thrombosis of the left lower extremity from 
March 25, 1998 to August 13, 2002.

7.  Entitlement to an initial rating in excess of 20 percent 
for deep vein thrombosis of the left lower extremity from 
August 14, 2002.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from June 1979 to 
December 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The RO, in relevant part, denied service connection for 
sinusitis; service connection for residuals of asbestos 
exposure; granted service connection for deep vein thrombosis 
of the right upper extremity and assigned a noncompensable 
rating effective January 1, 1997; service connection for deep 
vein thrombosis of the left upper extremity and assigned a 
noncompensable rating effective January 1, 1997; and service 
connection for deep vein thrombosis of the left lower 
extremity and assigned a noncompensable rating effective 
January 1, 1997.  

In a May 2003 rating decision, the RO assigned a 40 percent 
rating for deep vein thrombosis of the left lower extremity 
effective from March 28, 1998 through August 13, 2002; and 
assigned a 20 percent rating for the disability effective 
August 14, 2002.  Since the veteran has been granted staged 
ratings for this disability, the Board has separated the 
issue into three parts as indicated in the initial page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

In his substantive appeal the veteran requested a personal 
hearing before a Veterans Law Judge.  In an October 2004 
statement, he indicated that he was willing to have a 
videoconference hearing at the RO before a Veterans Law Judge 
at the Board in Washington, D.C.  He was scheduled for the 
hearing in December 2004.  However, he failed to report.  He 
did not file a motion requesting that the hearing be 
rescheduled.  His request for a hearing is therefore 
considered withdrawn.  38 C.F.R. § 20.702(d) (2004).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The competent and probative medical evidence of record 
establishes that the veteran does not have chronic sinusitis 
which has been linked to service on any basis.

3.  The competent and probative medical evidence of record 
establishes that the veteran does not have any chronic 
acquired disorder secondary to asbestos exposure in service.  

4.  The veteran's deep vein thrombosis of the right upper 
extremity is quiescent.  

5.  The veteran's deep vein thrombosis of the left upper 
extremity is quiescent.  

6.  From January 1, 1997 to March 24, 1998, the veteran's 
deep vein thrombosis of the left lower extremity was 
asymptomatic.  

7.  From March 25, 1998 to August 13, 2002, the veteran's 
deep vein thrombosis of the left lower extremity was 
characterized by persistent edema and stasis dermatitis.  

8.  From August 14, 2002, the veteran's deep vein thrombosis 
of the left lower extremity was characterized by persistent 
edema; from March 19, 2004, the stasis dermatitis was also 
present.  


CONCLUSIONS OF LAW

1.  Chronic sinusitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  

2.  Residuals of asbestos exposure were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303.  

3.  The criteria for an initial compensable rating for deep 
vein thrombosis of the right upper extremity have not been 
met during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 
7121 (1997); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic 
Code 7121 (2004).  

4.  The criteria for an initial compensable rating for deep 
vein thrombosis of the left upper extremity have not been met 
during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. § 4.104, Diagnostic Code 7121; 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code 7121.  

5.  The criteria for an initial compensable rating for deep 
vein thrombosis of the left lower extremity were not met from 
January 1, 1997 to March 24, 1998.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. § 4.104, Diagnostic Code 7121; 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code 7121.  

6.  The criteria for an initial rating in excess of 40 
percent for deep vein thrombosis of the left lower extremity 
were not met from March 25, 1998 to August 13, 2002.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. § 4.104, 
Diagnostic Code 7121; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, 
Diagnostic Code 7121.  


7.  The criteria for an initial 40 percent rating for deep 
vein thrombosis of the left lower extremity were met from 
March 19, 2004.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. § 4.104, Diagnostic Code 7121; 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.104, Diagnostic Code 7121.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  

First, VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  

In this regard, VA will inform a claimant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain.  VA will also request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

The increased initial ratings issue on appeal were first 
raised in a notice of disagreement submitted in response to 
the RO's notice of its decision granting service connection 
for deep vein thrombosis of the right and left upper 
extremities and the left lower extremity, and assigning 
noncompensable ratings for those disabilities.  

VA's General Counsel has held that, if, in response to notice 
of its decision on a claim, VA receives a notice of 
disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  However, if a claimant has not received any 
notice of the VCAA in regard to the initial claim, then the 
requirements of section 5103(a) must be met.  See VAOPGCPREC 
8-03.  Here, the veteran's claim was initially received and 
adjudicated before the VCAA was enacted.  Hence, this General 
Counsel opinion is inapplicable and the duty to notify 
provisions must be met.  

VA letters issued in April 2001 and October 2003 apprised the 
veteran of the information and evidence necessary to 
substantiate his claims.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the 
appeals, to VA.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the veteran, as 
required by Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (CAVC) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  


However, in the present case, the veteran's claim was 
initially adjudicated before the VCAA was enacted and the 
VCAA notice letters were sent in April 2001 and October 2003.  
Nevertheless, the CAVC in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the CAVC in Pelegrini II.  
While the CAVC did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the veteran in April 2001 and 
October 2003 were not given prior to the first AOJ 
adjudication of the claims, the notices were provided by the 
AOJ prior to the most recent transfer and certification of 
his case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  

The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini II, to decide the appeal would not be prejudicial 
error to him.  

The CAVC in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-04.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claim.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, the Board concludes that any deficiency as to the 
timing of VCAA notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, his VA outpatient 
treatment and examination reports, and his private medical 
records.  He has not identified any additional or outstanding 
evidence.  He was afforded several VA examinations which 
adequately address the disabilities at issue and are 
sufficient for making a decision on the claims.  Essentially, 
all available evidence that could substantiate the claims has 
been obtained.  Based on the foregoing, the Board finds that 
all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his claims.  As such, the 
Board finds VA's duty to assist in this case has been met.  


Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in- service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  38 C.F.R. § 3.303(b) (2004).  

Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

It is well settled that in order to be considered for service 
connection, a claimant must first have a disability.  In 
Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted 
that Congress specifically limited entitlement for service- 
connected disease or injury to cases where such incidents had 
resulted in a disability.  See also Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) (service connection may not be granted 
unless a current disability exists).  

Chronic Sinusitis

The veteran's service medical records show that he was 
treated for complaints of sinus congestion in June 1981.  A 
record dated in December 1983 showed a diagnosis of 
sinusitis.  In January 1984, he was seen for complaints of a 
sinus headache.  In October 1986, he was seen for complaints 
of sinus congestion and pain.  In his November 1996 Report of 
Medical History prior to his retirement, the veteran stated 
that he used Actifed or Sudafed to help clear his head in the 
spring and fall.  However, upon examination, his nose was 
found to be clinically normal and he was not diagnosed with 
chronic sinusitis.  

Upon VA examination in April 1997, the veteran gave a history 
of recurrent sinus congestion.  Currently, he was not on any 
medication and he was asymptomatic.  Clinical evaluation 
revealed no discharge and the paranasal sinuses were non-
tender.  X-rays showed normal paranasal sinuses without 
evidence of thickened mucosa, fluid level, or bone 
destruction.  The diagnosis was history of a chronic sinus 
problem, currently asymptomatic.  


Analysis

Based on a review of the record, the Board concludes that 
service connection for chronic sinusitis must be denied.  
Although the veteran was treated for occasional sinus 
problems in service, he was not diagnosed with a chronic 
sinus disability.  Upon separation examination, his sinuses 
were reported to be normal.  


Furthermore, upon VA examination in April 1997, an X-ray of 
the veteran's sinuses was also normal.  Without medical 
evidence of a current, chronic disability, there is no valid 
claim.  See Brammer, supra.  

The Board acknowledges the veteran's report of the use of 
Sudafed and Actifed in the spring and fall to relieve nasal 
congestion, as well as his testimony at a personal hearing 
before a hearing officer at the RO in November 1998.  

However, seasonal and other acute allergic manifestations 
subsiding on the absence of or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals.  38 C.F.R. § 3.380 (2004).  

To the extent that the veteran offers his own statements to 
show that he currently has chronic sinusitis, the Board notes 
that, as a lay person, he is not capable of opining on 
matters requiring medical knowledge, such as medical 
diagnosis or causation.  See Espiritu, supra; see also, 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layperson is 
generally not capable of opining on matters requiring medical 
knowledge), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Therefore, his opinion is not sufficient upon which to base 
an award of service connection.  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for chronic sinusitis.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Residuals of Asbestos Exposure

The veteran's service medical records show that he completed 
a Medical Surveillance Questionnaire in April 1994, which 
documented that he had been exposed to asbestos during his 
service as a boiler technician.  However, the current medical 
evidence does not show that he has been diagnosed with a 
chronic disability that has been attributed to asbestos 
exposure in service.  

Upon VA examination in April 1997, the veteran's lungs were 
reported to be normal.  A chest X-ray in April 1999 showed 
minimal pleural thickening on the left but was otherwise 
unremarkable.  There was no evidence of interstitial 
thickening or cystic changes, and no pleural calcifications.  
A chest X-ray in August 2000 was also within normal limits.  
Without a clear diagnosis of a disability or disease, service 
connection may not be established.  See Brammer, supra.  
Consequently, the Board finds that service connection for 
residuals of asbestos exposure must be denied because the 
preponderance of evidence weighs against the claim.  

In his initial claim as well as in his notice of 
disagreement, the veteran acknowledged that he had not been 
diagnosed with a current asbestos-related disease; however, 
he asserted that he had a "positive" asbestos X-ray in his 
service medical records.  His service medical records do not 
document any clinical X-ray findings pertaining to his 
respiratory system and chest X-rays in service were normal.  
However, the veteran's exposure to asbestos has been 
confirmed by the Medical Surveillance Questionnaire noted 
above.  If he is diagnosed with an asbestos-related 
disability in the future, he may file another claim for 
service connection.  However, for the reasons explained 
above, a grant of service connection at this time for 
exposure alone is not appropriate.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of asbestos 
exposure.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


Increased Initial Ratings for Deep Vein Thrombosis

Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2004).  

The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history with an emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.1 
(2004).  

Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work. 38 C.F.R. § 4.2 (2004).  

These requirements operate to protect claimants against 
adverse decisions based on a single, incomplete or inaccurate 
report and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the Board notes that this case addresses the 
assignment of an initial rating for a disabilities following 
an award of service connection for deep vein thrombosis of 
the right and left upper extremities, and the left lower 
extremity.  

In such cases, the rule from Francisco, supra, is not 
applicable.  Rather, at the time of an initial rating, as 
noted in the Introduction above, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.  See 
Fenderson, supra..  



Therefore, the Board will review the medical evidence of 
record as it pertains to the disabilities at issue from the 
date of the initial rating evaluation.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 2002).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107 (West 
2002).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).  

The veteran's deep vein thrombosis is rated pursuant to 
38 C.F.R. § 4.104, Diagnostic Code 7121, which pertains to 
post-phlebitic syndrome of any etiology.  It is observed, 
however, that during the pendency of his appeal, VA issued 
new regulations for evaluating cardiovascular diseases, which 
became effective January 12, 1998.  62 Fed.Reg. 65,207 
(1997).  The Board must analyze the severity of the veteran's 
deep vein thrombosis under both the old and new regulations.  

However, VA's General Counsel has held that when a provision 
of the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, a 
determination as to whether the intervening change is more 
favorable to the veteran should be made.  If the amendment is 
more favorable, that provision should be applied to rate the 
disability for periods from and after the effective date of 
the regulatory change; and the prior regulation should be 
applied to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  
VAOPGCPREC 3-00.  

Prior to January 12, 1998, Diagnostic Code 7121 provided that 
for phlebitis or thrombophlebitis, unilateral, with 
obliteration of deep return circulation, including traumatic 
conditions, a 10 percent rating was assigned for persistent 
moderate swelling of the leg not markedly increased on 
standing or walking or persistent swelling of arm or forearm 
not increased in the dependent position.  A 30 percent rating 
was warranted for persistent swelling of leg or thigh, 
increased on standing or walking 1 or 2 hours, readily 
relieved by recumbency; moderate discoloration, pigmentation 
or cyanosis.  A 60 percent disability rating required 
phlebitis or thrombophlebitis with persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema, or ulceration.  
A 100 percent rating was assigned for massive board-like 
swelling, with severe and constant pain at rest.  A note at 
the end of the diagnostic code provides that when phlebitis 
is present in both lower extremities or both upper 
extremities, a bilateral factor was to be applied.  38 C.F.R. 
§ 4.104, Diagnostic Code 7121 (1997).  

Effective from January 12, 1998, Diagnostic Code 7121 
provides that phlebitis, with asymptomatic palpable or 
visible varicose veins is assigned a noncompensable rating.  
Phlebitis with intermittent edema of an extremity or aching 
and fatigue in the leg after prolonged standing or walking, 
with symptoms relieved by elevation of extremity or 
compression hosiery warrants a 10 percent rating.  Phlebitis 
with persistent edema, incompletely relieved by elevation of 
extremity, with or without beginning stasis pigmentation or 
eczema warrants a 20 percent rating.  When the disability is 
manifested by persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, a 40 percent 
evaluation is warranted.  When there is persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration, a 60 percent evaluation is warranted.  
Massive board-like edema with constant pain at rest warrants 
a 100 percent disabling evaluation.  A note at the end of 
diagnostic code indicates that the evaluations are for 
involvement of a single extremity.  If more than one 
extremity is involved, evaluation of each extremity is 
separately undertaken and combined using the bilateral 
factor, if applicable.  38 C.F.R. § 4.104, Diagnostic Codes 
7121 (2004).  


Factual Background

Upon VA examination in April 1997, the veteran reported a 
history of deep vein thrombosis of the left lower extremity 
in service.  He was placed on Coumadin, which he still 
currently took.  He did not have a recurrence of the deep 
vein thrombosis or phlebitis.  Clinical evaluation showed no 
tenderness or swelling in the leg, and no deep vein 
thrombosis.  The diagnosis was normal examination of the left 
leg.  

In a letter dated March 25, 1998, the veteran's private 
physician, JAW (initials), MD, related that the veteran had 
been treated for hyperpigmented lesions on his legs which 
were consistent with venous stasis dermatitis.  There were 
also varicosities on both legs and chronic leg swelling for 
which compression stockings had been prescribed.  

At a personal hearing before a hearing officer at the RO in 
November 1998, the veteran testified that he wore compression 
hose for his deep vein thrombosis and that he had stasis 
pigmentation.  His legs often became fatigued and he had 
difficulty walking.  

Upon VA examination in April 1999, there was no swelling in 
the veteran's left leg, no ulcers, and no edema.  There was 
some stasis pigmentation and visible dilated varicose veins 
on the medial posterior calf muscle and the lateral aspect of 
the leg.  The skin was normal in texture.  The examiner 
commented that the etiology of deep vein thrombosis is not 
the same as that of the varicose veins.  However, secondary 
varicosities can develop as a result of obstructive changes 
and damage in the deep venous system following 
thrombophlebitis.  

In the veteran's case, it was less likely that his varicose 
veins were related to the deep vein thrombophlebitis.  The 
diagnoses were history of deep vein thrombophlebitis of the 
left leg; and varicose veins of both lower legs with chronic 
stasis skin pigmentation.  

A December 2000 ultrasound of the left lower extremity showed 
echogenicity and noncompressibility of the left superficial 
femoral vein that was not completely occluded.  However, 
there was prominence of the left greater saphenous vein 
indicating that it had been recruited as a collateral vessel.  
The impression was evidence of thrombus in the left 
superficial femoral vein.  A follow-up nuclear medicine scan 
did not show any convincing evidence of acute deep vein 
thrombosis in the distribution of the deep venous system, 
specifically the left superficial femoral vein.  

An April 2002 ultrasound of the left lower extremity showed 
an elongated thrombus in the mid-left superficial femoral 
vein consistent with acute deep venous thrombosis.  There 
were no other areas of thrombus identified.  

A May 2002 VA outpatient treatment report shows that the 
veteran presented requesting assistance with compression 
stockings.  He had ordered stockings from a pharmacy.  

A July 2002 VA outpatient treatment report shows that the 
veteran was seen in the Pain Clinic for pain in his legs.  

A VA outpatient treatment report, dated August 8, 2002, shows 
that the veteran was seen for complaints of repeated 
thromboses.  Clinical evaluation showed that there were no 
lesions on his skin.  His extremities were within normal 
limits except for some varicosities in both lower 
extremities.  He was provided support hose.  

In a letter dated August 14, 2002 letter, Dr. JAW reported 
that the veteran had an unusual situation due to a 
coagulation disorder involving protein C and protein S 
deficiencies.  As a result of the clotting disorder, he 
developed deep vein thrombosis.  The clots were most likely 
large enough to cause symptoms such as pain, but not large 
enough and persistent enough to cause symptoms that would 
justify an ultrasound or ventilation perfusion scan.  
Nevertheless, the veteran would satisfy the criteria for 
persistent edema.  He used Jobst stockings on a daily basis, 
but did not have stasis pigmentation or eczema.  He was 
unable to completely relieve the edema with elevation.  

In a July 2003 VA outpatient treatment report, it was noted 
that the veteran had a history of multiple deep vein 
thromboses in his legs.  He was unable to use non-steroidals 
due to his clotting disorder.  He related that he had pain in 
his legs which required prescription pain relievers.  

In a September 2003 VA outpatient treatment report, it was 
noted that the veteran was maintained on a long-term therapy 
of enoxaparin for recurrent deep vein thrombosis.  

Upon VA examination in March 2004, the veteran reported that 
because of the pain in his legs he used Vicoden and Percodan.  
He had not had any surgery on the lower extremities.  
However, he had been hospitalized one to two times per year 
because of the deep vein thrombosis.  He wore TED hose 
stockings all the time now because of the development of 
varicose veins.  He also had swelling in his feet with 
prolonged standing or walking.  

Physical examination showed ropy varicosities in both lower 
extremities.  There was slight tenderness in the left calf 
area but Homans sign was negative.  There was stasis 
dermatitis present.  Femoral pulses were 2/2; popliteal 
pulses were 2/2.  The Dorsalis pedis and posterior tibial 
pulses were a grade 2/2.  The feet were warm to touch.  There 
was no board-like rigidity present, no edema, and no 
ulcerations.  The diagnosis was postphlebitic syndrome and 
post deep vein thrombosis.  

In an addendum to the March 2004 VA examination report, the 
examiner commented that the veteran did not have any 
complaints of pain in his upper extremities.  He had been 
switched over to Lovenox to prevent deep vein thromboses.  
Physical examination of the upper extremities showed no 
swelling, warmth, or tenderness.  The radial and ulnar pulses 
were a grade 2/2 and muscle strength was equal in both arms.  
There were no signs of ulcerations, no edema, and no rigidity 
in either arm.  The diagnosis was normal examination of the 
upper extremities.  


Right and Left Upper Extremities

Based on the clinical evidence of record, the Board finds 
that compensable ratings are not warranted for either of the 
veteran's upper extremities at any time during the appeal 
period.  The treatment reports do not show any significant 
clinical findings of the veteran's upper extremities as a 
result of deep vein thrombosis.  In fact, upon VA examination 
in March 2004, they were reported to be normal and the 
veteran remarked that he did not experience any pain in his 
arms.  Consequently, the veteran has not met the criteria for 
a compensable rating for either upper extremity, under the 
old or the new version of Diagnostic Code 7121.  As such, the 
preponderance of the evidence is against the claims.  
Therefore, the benefit-of-the-doubt doctrine does not apply, 
and the claims for compensable ratings for deep vein 
thrombosis of the upper extremities must be denied.  
38 U.S.C.A. § 5107(b); Alemany, supra.  


Compensable Rating for the Left Lower Extremity
from January 1, 1997 to March 24, 1998

Similarly, the relevant clinical reports do not support the 
assignment of a compensable rating for deep vein thrombosis 
of the left lower extremity from January 1, 1997 to March 24, 
1998.  Upon VA examination in April 1997, the veteran gave a 
history of deep vein thrombosis of the left lower extremity 
in service.  He remained on the Coumadin; however, he had not 
had a recurrence of the thrombosis or phlebitis.  Clinical 
evaluation showed no tenderness or swelling of the leg, and 
there were no deep vein thromboses present.  

The medical reports do not reflect symptoms associated with 
the deep vein thrombosis that warranted a compensable rating 
until the March 25, 1998 letter from the veteran's private 
physician, Dr. JAW.  Consequently, the Board finds that the 
veteran did not meet the criteria for a compensable rating 
for the left lower extremity during this time period, under 
the old or the new version of Diagnostic Code 7121.  As such, 
the preponderance of the evidence is against the claims.  

Therefore, the benefit-of-the-doubt doctrine does not apply, 
and the claim for a compensable rating for deep vein 
thrombosis of the left lower extremity from January 1, 1997 
to March 24, 1998 must be denied.  38 U.S.C.A. § 5107(b); 
Alemany, supra.  


Rating in Excess of 40 Percent for the Left Lower Extremity
from March 25, 1998 to August 13, 2002

With regard to this time period, the Board finds that the 
veteran's deep vein thrombosis of the left lower extremity 
was appropriately rated 40 percent disabling under the new 
rating criteria.  In her March 25, 1998 letter, Dr. JAW 
related that the veteran had been experiencing persistent 
edema and stasis dermatitis.  However, the medical reports do 
not show that the veteran had persistent ulceration to 
warrant a 60 percent rating under the new criteria; or 
pigmentation cyanosis, eczema, or ulceration to warrant a 60 
percent rating under the old criteria.  As such, the 
preponderance of the evidence is against the claim for an 
initial rating in excess of 40 percent for deep vein 
thrombosis of the left lower extremity during this time 
period.  Hence, the claim is denied.  38 U.S.C.A. § 5107(b); 
Alemany, supra.  


Rating in Excess of 20 Percent for the Left Lower Extremity
from August 14, 2002

In considering the veteran's level of disability from August 
14, 2002, the Board finds that the 20 percent rating was 
appropriate until the VA examination in March 2004.  In her 
letter dated August 14, 2002, Dr. JAW, noted that the veteran 
had persistent edema that required the use of compression 
stockings on a daily basis.  However, at that time, he did 
not have any stasis pigmentation or eczema of the left lower 
extremity to warrant a 30 percent rating under the old 
version of Diagnostic Code 7121; or a 40 percent rating under 
the new version.  In July 2003, the veteran reported pain in 
his legs; but again there was no indication that there was an 
stasis pigmentation, discoloration, cyanosis or eczema.  

However, upon VA examination on March 19, 2004, the examiner 
noted that stasis dermatitis was present.  Consequently, the 
Board finds that a 40 percent rating is appropriate from this 
date.  Again, there were no clinical findings indicating 
pigmentation cyanosis, eczema, or persistent ulceration to 
warrant a 60 percent rating under either version of 
Diagnostic Code 7121.  Therefore, a rating in excess of 60 
percent is not warranted.  


Extraschedular Evaluation

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

Finally, the Board has also considered whether an increased 
evaluation is warranted for the veteran's deep vein 
thrombosis on an extraschedular basis under 38 C.F.R. 
§ 3.321(b)(1).  However, the evidence of record does not 
demonstrate that the disability has resulted in a disability 
picture that is unusual and exceptional in nature.  There is 
no indication that the condition has required frequent 
hospitalization, or that the deep vein thrombosis alone 
markedly interferes with employment so as to render 
impractical the application of schedular standards.  
Accordingly, the Board finds that an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321(b)(1) (2004).  


ORDER

Entitlement to service connection for chronic sinusitis is 
denied.  

Entitlement to service connection for residuals of asbestos 
exposure is denied. 

Entitlement to an initial compensable rating for deep vein 
thrombosis of the right upper extremity is denied.  

Entitlement to an initial compensable rating for deep vein 
thrombosis of the left upper extremity is denied.  

Entitlement to an initial compensable rating for deep vein 
thrombosis of the left lower extremity from January 1, 1997 
to March 24, 1998 is denied.

Entitlement to an initial rating in excess of 40 percent for 
deep vein thrombosis of the left lower extremity from March 
25, 1998 to August 13, 2002 is denied.  

Entitlement to an initial 40 percent rating for deep vein 
thrombosis of the left lower extremity is granted from March 
19, 2004, subject to the regulations governing the payment of 
monetary awards.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


